Title: General Orders, 7 September 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Monday Septr 7th 1778.
            Parole Halesworth—C. Signs Harlow Heden.
            
          
          For the present and until the Circumstances of the Army will admit of a more perfect
            Arrangement it is to be divided and commanded as follows, viz. Woodford’s, Muhlenberg’s
            and Scott’s Brigades by Major General Putnam—Poor’s, Late Larned’s & Paterson’s
            by Major General Gates; Wayne’s, 2nd Pennsylvania and Clintons by Major General Lord  Stirling. Parsons’s and Huntington’s Brigades by Major General
            Lincoln—Smallwood’s and 2nd Maryland by Major General Baron De Kalb—Nixon’s &
            North-Carolina by Major General McDougall.
          The Commanding Officers of Brigades are to call for exact returns of the number of
            Waggons appropriated thereto respectively, and with the Quarter Master General or his
            Assistants see that each Regiment has its due proportion agreeable to former Regulation
            in this matter—If any Corps is incumbered with heavy baggage it is to be immediately
            removed. The board of Officers ordered to determine the claims between Lieutt Coll Brent
            & Ellison to command in the 1st Virginia State Regiment, are of Opinion that
            Lieutt Coll Brent resume his former Command in the same.
        